BARNS, PAUL D., Associate Judge.
The appellant, having been found guilty by the jury of robbery and so adjudged guilty and duly sentenced by the court, appealed from the judgment and sentence. We affirm.
The defendant was represented at trial by her retained attorney. No motion for a new trial was made and the appeal was entered by the public defender. It appears that he did so blindly and perfunctorily without any professional evaluations of merits as to any grounds for reversal.
No point argued by the public defender in his brief relates to any adverse ruling made at trial and fundamental error has not been made to appear.
The judgment and sentence are affirmed.
Affirmed.
McCAIN and REED, JJ., concur.